DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The remarks filed on 02/22/2022 has been entered. Claims 1-6 remain canceled. Claim(s) 17-36 remain pending and have been examined below.
	Response to Arguments
Applicant’s arguments filed 02/22/2022, on page 4, regarding claims 17 and 31 rejected under 35 U.S.C. 112(b) are persuasive and are hereby withdrawn. Where the Office accepts the aruguement and will interpret the limitation of the term “predetermined z-direction rotational orientation” to be read as “a z-direction rotational orientation that is determined beforehand” as suggested by the Applicant.
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
The Applicant has argued on page 5 that the Office has not addressed the feature “predetermined z-direction rotational orientation”. Respectfully the Office disagrees, Berg clearly addresses the term “a z-direction rotational orientation that is determined beforehand” in the lines of col 13, lines 26-29 by the use of the phrase “can be oriented” implying forethought and determination beforehand given to the orientation of 56 and thus clearly anticipates claim 17. 	The Applicant has argued on page 6 that the sintering temperature of Prichard would vaporize the organic backing and resin, however. Respectfully the Office disagrees because the temperature is not claimed. Therefore the temperature of Pritchard anticipates the claims since it is not relevant. 
The Applicant has argued on page 6, that the Prichard fails to disclose the step of a screen. Respectfully the Office disagrees. There are two tools of which Prichard relies upon, the first orienting the abrasive particles including a multiplicity of projections, and the second a tool having a mating surface which mates the backing onto the abrasive particles in which the abrasive particles are in the same orientation. The Office has not used the same feature twice. There are clearly two tools recited in col 2, lines 6-8.
Claim Interpretation
	Regarding claims 17 (Currently Amended) and 31 (Currently Amended), the limitation “at least 50% of the monolithic formed ceramic abrasive particles are rotated about a z-axis passing through each of the monolithic formed ceramic abrasive particles and the backing to a predetermined z-direction rotational orientation”, the Offices interprets this limitation per the plain meaning of the terms and in light of the specification, and the plain meaning of the terms are such that there is a vertical z-axis through passing through each abrasive particle and the backing and that the rotation of each abrasive article can be rotated from the z-axis with a pivot point at the z-axis and can further be rotated about the z-axis when looking from a top view such that the rotation of the abrasive particle is free to rotate a full 360 degrees around the z-axis. The term “rotated about the z-axis” allows for both types of rotation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20, 22, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Berg et al (US Patent No. 5,201,916).
	Regarding claim 17 (Previously Presented), Berg discloses in figure 7, a coated abrasive article (50) comprising: 
	a plurality of monolithic formed ceramic abrasive particles (56, col 5, lines 1-32 and col 13, lines 26-45, where 56 is a solid formed ceramic abrasive particle); and 
	a backing (52); 
	wherein the plurality of monolithic formed ceramic abrasive particles are attached to the backing (56 is attached to 52 by resin 54) and at least 50% of the monolithic formed ceramic abrasive particles are rotated about a z-axis passing through each of the monolithic formed ceramic abrasive particles and the backing to a predetermined z-direction rotational orientation (col 13, lines 26-29 and 100% of 56 are rotated about a vertical Z-axis, the orientation of 56 is determined beforehand by use of the term “can be oriented”).
	Regarding claim 18 (Previously Presented), Berg further discloses the coated abrasive article of claim 17, wherein the z-direction rotational orientation is not random and occurs more frequently than would occur by a random z- direction rotational orientation of the plurality of monolithic formed ceramic abrasive particles (col 13, lines 26-29, where 56 is oriented and is therefore not random).
	Regarding claim 19 (Previously Presented), Berg further discloses The coated abrasive article of claim 17, wherein the predetermined z-direction rotational orientation of at least 50 percent of the monolithic formed ceramic abrasive particles is at an angle ranging from approximately zero degrees to approximately 90 degrees relative to a longitudinal axis of the article (col 13, lines 26-29, 100% of 56 are oriented at 0 degrees or being vertical).
	Regarding claim 20 (Previously Presented), Berg further discloses the coated abrasive article of claim 17, wherein the plurality of monolithic formed ceramic abrasive particles are attached to the backing by a make coat comprising a resinous adhesive (col 13, lines 29-32, 54 is a make coat and col 14, lines 36-37, 54 is a resin).
 	Regarding claim 22 (Previously Presented), Berg further discloses the coated abrasive article of claim 17, further comprising a size coat applied over the plurality of monolithic formed ceramic abrasive particles attached to the backing (58).
	Regarding claim 26 (Previously Presented), Berg further discloses the coated abrasive article of claim 17, wherein at least 80% of the monolithic formed ceramic abrasive particles have the specified z-direction rotational orientation (col 13, lines 39-45).
	Regarding claim 27 (Previously Presented), Berg further discloses the coated abrasive article of claim 17, wherein the monolithic formed ceramic abrasive particles comprise plates having two opposed substantially planar surfaces (col 10, lines 48-57, where the abrasive particle is rectangle and has substantially planar surfaces).
	Regarding claim 28 (Previously Presented), Berg further discloses the coated abrasive article of claim 27, wherein the opposed substantially planar surfaces each have a triangular perimeter (col 10, lines 48-57, the abrasive particles are triangular).
	Regarding claim 29 (Previously Presented), Berg further discloses the coated abrasive article of claim 17, wherein the plurality of formed ceramic abrasive particles each comprise at least one surface feature that is chosen from: a concave surface; a convex surface; a vertex; an aperture; a ridge; a line or a plurality of lines; a protrusion; and a depression (col 10, lines 48-57, the abrasive articles have a vertex as being triangular).
	Regarding claim 30 (Previously Presented), Berg further discloses the coated abrasive article of claim 17, wherein 100 percent of the monolithic formed ceramic abrasive particles are rotated to the predetermined z-direction rotational orientation (col 13, lines 39-45, no more than 20% indicating that 100% is within the range).
	Claim(s) 31-36 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Prichard et al (US Patent No. 6,669,745), hereinafter referred to as Prichard.
	Regarding claim 31 (Previously Presented), Prichard discloses a method of forming a coated abrasive article, the method comprising: 
	disposing a plurality of monolithic formed ceramic abrasive particles in a plurality of apertures of a screen (col 2, lines 1-14), at least 50% of the plurality of monolithic formed ceramic abrasive particles are rotated about a z-axis passing thorough each of the apertures and monolithic formed ceramic abrasive particles to a predetermined z-directional orientation (col 2, lines 13-14); 
	contacting the screen with a coated backing (col 2, lines 17-29); and 
	releasing the plurality of monolithic formed ceramic abrasive particles to the backing (col 2, lines 30-32), 
	wherein a predetermined rotational direction of the monolithic formed ceramic abrasive particles about the z-axis passing through each particle and the backing is substantially the same as the predetermined z-directional orientation of the formed ceramic abrasive particles in the apertures (col 2, lines 6-14 and 16-29 shows that the abrasive particles are oriented the same as in the first step).
	Regarding claim 32 (Previously Presented), Prichard further discloses the method of claim 31 wherein each of the apertures has a profile defined by a shape chosen from a circle, a triangle, a square, a rectangle, a pentagon, a hexagon, a heptagon, an octagon, a nonagon, or a decagon (fig 6, item 62 is a triangle).
	Regarding claim 33 (Previously Presented), Prichard further discloses the method of claim 31, wherein a largest dimension of an aperture is larger than a largest dimension of the monolithic formed ceramic abrasive particle disposed therein (fig 6, item 62 is larger in dimension than item 60).
	Regarding claim 34 (Previously Presented), Prichard further discloses the method of claim 31, further comprising a retaining member attached to the screen and the plurality of monolithic formed ceramic abrasive particles (fig 5, item 51).
	Regarding claim 35 (Previously Presented), Prichard further discloses the method of claim 34, further comprising removing the retaining member after the screen is contacted with the coated backing (col 2, lines 17-29, the contact must be removed after this step, though not explicitly disclosed).
	Regarding claim 36 (Previously Presented), Prichard further discloses the method of claim 31, wherein the method is free of at least one of electrostatic coating and drop coating (Prichard does not use electrostatic coating).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg et al (US Patent No. 5,201,916) as applied to claim 17 above, and further in view of Felipe Sr. et al (US Patent No. 7,618,306), hereinafter referred to as Berg and Felipe, respectively.
	Regarding claim 21 (Previously Presented), Berg discloses the elements of the claimed invention as stated above in claim 17, but does not explicitly disclose wherein the backing is a flexible backing.
	Felipe teaches in figure 5A, an abrasive article comprising: a plurality of monolithic ceramic abrasive particles (510); and a backing (col 1, line 35), the backing being a flexible backing (col 8, lines 21-23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berg with the teachings of Felipe to incorporate the backing to be flexible because this allows for the article to be made into an conformable abrasive belt (col 2, lines 55-57).
Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg et al (US Patent No. 5,201,916) as applied to claim 17 above, and further in view of Lugg et al (US PGPUB No. 2007/0093181), hereinafter referred to as Berg and Lugg, respectively.
	Regarding claims 23 (Previously Presented), Berg discloses the coated abrasive article of claim 17, wherein the coated abrasive article comprises a disc (col 14, lines 53-54).
	Berg does not explicitly disclose the predetermined z-direction rotational orientation positions the plurality of monolithic formed ceramic abrasive particles circumferentially and a pattern created by the plurality of monolithic formed ceramic abrasive particles comprises a plurality of concentric circles.
	Lugg teaches in figure 4 an abrasive article (400) comprising: a plurality of abrasive particles (fig 1, 150) on a backing (fig 1, 110), where the abrasive particles are in a pre-arranged pattern that comprises a plurality of concentric circles (404).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berg with the teachings of Lugg to incorporate the pre-arrangement of a circular pattern because it is meant to guide fluid flow and facilitate swarf removal (page 2, paragraph [0027], summarized).
	Regarding claim 25 (Previously Presented), Berg discloses the coated abrasive article of claim 17, wherein the coated abrasive article comprises a disc (col 14, lines 53-54).
	Berg does not explicitly disclose the predetermined z-direction rotational orientation positions the plurality of monolithic formed ceramic abrasive particles radially and a pattern created by the plurality of monolithic formed ceramic abrasive particles comprises a plurality of concentric circles.
	Regarding the radial positioning Lugg teaches in figure 3 an abrasive article (300) comprising: a plurality of abrasive particles (fig 1, 150) on a backing (fig 1, 110), where the abrasive particles are in a pre-arranged pattern that comprises a radial pattern of abrasive articles (304),
	Regarding the concentric circles Lugg teaches in figure 4 an abrasive article (400) comprising: a plurality of abrasive particles (fig 1, 150) on a backing (fig 1, 110), where the abrasive particles are in a pre-arranged pattern that comprises a plurality of concentric circles (404),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berg with the teachings of Lugg to incorporate the pre-arrangement of a radial positioning of the abrasive particles and a circular pattern because it is meant to guide fluid flow and facilitate swarf removal (page 2, paragraph [0027], summarized).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg et al (US Patent No. 5,201,916) as applied to claim 17 above, and further in view of Prichard et al (US Patent No. 6,669,745), and in further view of Felipe Sr. et al (US Patent No. 7,618,306), hereinafter referred to as Berg, Prichard, and Felipe, respectively.
	Regarding claim 24 (Previously Presetned), Berg discloses the elements of the claimed invention as stated above in claim 17, but does not explicitly disclose wherein the coated abrasive article comprises a sheet or a belt and the predetermined z-direction rotational orientation positions the plurality of monolithic formed ceramic abrasive particles at an angle of approximately 0 degrees to a longitudinal axis of the belt or the sheet and a pattern created by the plurality of monolithic formed ceramic abrasive particles comprises a plurality of parallel lines
	Regarding the orientation of the abrasive articles Prichard teaches in figure 6, an abrasive article comprising: an abrasive article (60), a backing (63), a resin binder (61), the abrasive articles being pre-arranged in a plurality of parallel lines and at a zero degree rotation angle relative to the Z-axis (fig 7, showing parallel lines of abrasive articles).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berg with the teachings of Prichard to incorporate the parallel line arrangement because the pattern is simple and easy to manufacture and easy to control position.
	Regarding the flexible belt Felipe teaches in figure 8 an abrasive article on a flexible belt (800).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Berg with the teachings of Felipe to incorporate the flexible belt because the belt allows the use of the abrasives in more applications that lapping tools.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723